Case 2:18-cv-07480-JAK-MRW Document 302-1 Filed 12/10/20 Page 1 of 11 Page ID
                                 #:8001



  1 PAUL A. LEVIN (State Bar No. 229077)
    MORTGAGE RECOVERY LAW GROUP LLP
  2 550 North Brand Boulevard, Suite 1100
  3 Glendale, California 91203
    TELEPHONE: (818) 630-7900 FASCIMILE: (818) 630-7920
  4 EMAIL:       plevin@themrlg.com
  5
    ETAN MARK (admitted pro hac )
  6 DONALD J. HAYDEN (admitted pro hac )
  7 YANIV ADAR (admitted pro hac )
    MARK MIGDAL & HAYDEN
  8 80 SW 8th Street, Suite 1999
  9 Miami, Florida 33130adar
    TELEPHONE: (305) 374-0440
 10 EMAIL:       etan@markmigdal.com
 11              don@markmigdal.com
                 yaniv@markmigdal.com
 12
 13 Attorneys for Plaintiffs
 14
                           UNITED STATES DISTRICT COURT
 15
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 16
 17
      MICHAEL LAVIGNE, et al.,                CASE NO. 2:18-cv-07480-JAK (MRWx)
 18
                  Plaintiffs,                 [Related Case 2:13-cv-02488-BRO-RZ]
 19
           vs.                                PLANTIFFS’ MEMORANDUM OF
 20                                           POINTS AND AUTHORITIES IN
      HERBALIFE LTD., et al.,                 SUPPORT OF EX PARTE
 21                                           APPLICATION TO MODIFY
                  Defendants.                 SCHEDULING ORDER
 22
                                              [Filed concurrently with [Proposed]
 23                                           Order]
 24                                           Assigned to Hon. John A. Kronstadt,
                                              Courtroom 10B
 25
 26
 27
 28

      PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
                                TO MODIFY SCHEDULING ORDER
Case 2:18-cv-07480-JAK-MRW Document 302-1 Filed 12/10/20 Page 2 of 11 Page ID
                                 #:8002



   1     I.      INTRODUCTION
   2          On August 31, 2020, the Court held a Post Mediation Status Conference to
   3 discuss next steps in this matter. The Court extended all outstanding deadlines in the
   4 case based “on the anticipated issuance of rulings on Defendant’s Motion to Dismiss
   5 (ECF No. 208) and Plaintiffs’ Motion for Class Certification (ECF No. 207)
   6 (collectively the “Pending Motions”) by November 2, 2020.” ECF No. 282. At the
   7 August 31, 2020 hearing the Court noted that the extension of all deadlines was
   8 intended to avoid the expenditure of resources before ruling on the Pending Motions.
   9 The Court has not yet ruled on the Pending Motions, necessitating the extension of
 10 pretrial deadlines.
 11           The parties are in agreement that the current scheduling order needs to be
 12 modified but disagree about which deadlines should be extended. Defendant
 13 exclusively seeks extension of non-discovery deadlines, while Plaintiff requests that
 14 any modification include all upcoming deadlines (including those for Expert
 15 Disclosures).
 16           Several factors necessitate this extension; most importantly is the pendency of
 17 the Pending Motions. The pleadings are not yet closed (Defendant has yet to answer)
 18 and the size and scope of any potential class has yet to be defined by the Court.
 19 Moreover, discovery is not yet complete in this matter as Defendant is still in the
 20 process of producing outstanding documents. Accordingly, ex parte relief is
 21 necessary.
 22           This case is about Defendant Herbalife International of America (“Herbalife”)
 23 conspiring with a cadre of individuals who act together, using misrepresentation and
 24 deceit, to sell tickets to a series of live events. The events are pitched as the guaranteed
 25 pathway to life changing financial success with the multi-level marketing business
 26 opportunity sold by Defendant. During the relevant period, Defendant sold hundreds
 27 of thousands of tickets to the prospective class members at a cost ranging from $40 to
 28 $175. Declaration of Yaniv Adar (“Adar Decl.”), ¶ 3-4. The highly detailed First
                                         2
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 302-1 Filed 12/10/20 Page 3 of 11 Page ID
                                 #:8003



   1 Amended Complaint (ECF No. 202), alleges that Herbalife conducts the affairs of a
   2 racketeering enterprise, conspires to conduct the affairs of a racketeering enterprise,
   3 violates California’s Unfair Competition Law, and negligently misrepresents the
   4 correlation between event attendance and financial success. Defendant’s moved to
   5 dismiss the First Amended Complaint (ECF No. 208) and Plaintiffs have moved to
   6 certify a class based on the allegations contained within the First Amended Complaint
   7 (ECF No. 207). On February 24, 2020, the Court heard oral argument on the Pending
   8 Motions. Two days later, the Court entered the following Order:
   9           The Motions are taken UNDER SUBMISSION. Counsel should
 10            meet and confer, and file a joint report on or before 3/5/2020, with
 11            their respective and/or collective views as to what dates should be
 12            adopted for future pre-trial proceedings in this matter following
 13            the issuance of the orders on both the Defendant's Motion and
 14            Plaintiffs Motion.
 15         On March 5, 2020, the Parties issued a joint report urging the Court to hold all
 16 outstanding deadlines in abeyance pending ruling on the two outstanding motions
 17 (ECF No. 262). On April 22, 2020, the Court entered an order extending all deadlines
 18 by approximately four months (ECF No. 266).
 19         On June 16, 2020, Plaintiffs filed an ex parte application to extend all pre-trial
 20 deadlines pending resolution of the Pending Motions (ECF No. 275). Defendant
 21 opposed, asking the Court to extend only non-discovery related deadlines (ECF No.
 22 276). The Court extended all pre-trial deadlines the following week (ECF No. 277).
 23         On August 24, 2020, Plaintiffs reached out to Defendant’s counsel to extend
 24 all pre-trial deadlines again pending resolution of the Pending Motions. Adar Decl. at
 25 ¶ 5. Defendant’s counsel promptly responded, “in light of Judge Kronstadt’s ruling
 26 on plaintiffs’ prior application, we will not oppose this application.” Id. at ¶ 6. The
 27 following week, the Court set these deadlines “based on the anticipated issuance of
 28 rulings on the Pending Motions by November 2, 2020”:
                                           3
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 302-1 Filed 12/10/20 Page 4 of 11 Page ID
                                 #:8004



   1        January 11, 2021 Initial Expert Disclosures
   2        January 25, 2021 Rebuttal Expert Disclosures
   3        February 8, 2021 Expert Discovery Cut-Off
   4        February 15, 2021 Last day to file All Motions (including discovery Motions)
   5 ECF No. 282.
   6        Because the anticipated ruling date has come and gone and in light of the
   7 upcoming holidays, Plaintiff’s counsel reached out to Defendants’ counsel proposing
   8 a 90-day extension of all deadlines. Adar Decl. at ¶ 7. Despite previously
   9 acknowledging the Court’s refusal to only extend some deadlines (as opposed to all
 10 remaining deadlines), Defendants reverted to their June 2020 position that only
 11 extensions of non-discovery deadlines are appropriate. Id. at ¶ 8. Even though
 12 Defendant previously recognized that expert disclosures should not occur until after
 13 the Court’s ruling on the Pending Motions, see ECF Nos. 262, 282, Defendant’s
 14 counsel indicated that he was unable to agree to that relief. This ex parte motion
 15 followed.
 16         Plaintiffs have not been idle since oral argument on the Pending Motions. In
 17 addition to attempting to confer with Defendant on certain discovery issues, Plaintiffs
 18 have obtained discovery from six critical non-party witnesses: Leslie Stanford, Susan
 19 Peterson, Enrique Carillo, John Tartol, Garrain Jones, and Cody Morrow (the
 20 “Testifying Producers”). The Testifying Producers possessed key information and
 21 documents directly relevant to Plaintiffs’ allegations. Despite agreeing to produce
 22 documents and provide deposition dates in January, the Testifying Producers waited
 23 another three months to begin producing documents and failed to offer even a single
 24 deposition date until June 12, 2020. Id. at ¶¶ 9-13. After belatedly producing over
 25 300,000 pages, the Testifying Producers agreed to sit for deposition on select dates
 26 through August 2020. Id. The parties also have pending matters before Magistrate
 27 Judge Wilner that remain unresolved. See, e.g. ECF No. 300.
 28         Plaintiffs’ request for a modified scheduling order should be granted for three
                                                 4
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 302-1 Filed 12/10/20 Page 5 of 11 Page ID
                                 #:8005



   1 reasons:
   2             First, the pleadings are not yet closed. The Court has yet to rule on Defendant’s
   3 Motion to Dismiss. Defendant has not pled its affirmative defenses and it would be
   4 unfair to compel Plaintiffs to disclose expert reports without the benefit of first
   5 considering those defenses.
   6             Second, the size and scope of any potential class has yet to be defined by the
   7 Court. It is unreasonable to require Plaintiffs to advance expert testimony — including
   8 damages testimony completely contingent on class definition — before any class has
   9 been defined by the Court. Because a ruling on Plaintiffs’ Motion for Class
 10 Certification is imminent, from a practical standpoint it makes sense to postpone the
 11 deadline to exchange expert reports and engage in expert discovery until after the
 12 parties have the benefit of a ruling on that motion.
 13              Third, Plaintiffs have not been provided an opportunity to finalize the discovery
 14 they need to bring this case to a conclusion — either at trial or on summary judgment.
 15 Plaintiffs have diligently litigated this case from its inception. To date, the parties
 16 have exchanged hundreds of thousands of pages of documents, served written
 17 discovery and have participated in seventeen depositions. At this rate, its fact
 18 investigation stage will be complete after the expert disclosure deadline and after the
 19 dispositive motion deadline, but before any affirmative defenses are lodged.1 This
 20 sequencing is prejudicial to the Plaintiffs who will not be able to test the sufficiency
 21 of Herbalife’s defenses in fact discovery.
 22              By this motion, Plaintiffs respectfully submit that the deadlines be reset so as
 23 to mitigate this prejudice.
 24        II.      LEGAL ANALYSIS
 25              Ex parte relief is appropriate where the moving party seeks relief that cannot
 26
 27   Plaintiffs have reserved the right to seek the completion of Herbalife’s corporate
       1

    representative deposition and seek additional discovery pending receipt of the answer
 28 and affirmative defenses.
                                               5
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 302-1 Filed 12/10/20 Page 6 of 11 Page ID
                                 #:8006



   1 be addressed by a regularly-noticed motion, and will face prejudice if its application
   2 is denied, provided that the party is without fault in creating the need for ex parte
   3 relief. See Mission Power Engineering Co. v. Continental Cas. Co., 883 F. Supp. 488,
   4 492 (C.D. Cal. 1995). As explained below, ex parte relief is appropriate because
   5 Plaintiffs have diligently litigated the case; because denial of ex parte relief would
   6 prevent Plaintiffs from obtaining critical discovery necessary to its efforts to prepare
   7 its initial expert disclosures and motions for summary judgment through no fault of
   8 their own; and because Defendant will not be prejudiced by the relief sought. In fact,
   9 the parties all agree that the deadlines should be extended, but the Defendant wishes
 10 the deadlines to be extended in a manner that maximizes the prejudice to the Plaintiffs
 11 rather than allowing the orderly administration of this matter.
 12         In determining whether to modify the current scheduling order, the Court
 13 should consider (i) the degree of prejudice to any party; (ii) the ability of that party to
 14 cure the prejudice; (iii) any impact which the amendment would have on the orderly
 15 and efficient conduct of the trial; and (iv) any willfulness or bad faith by the party
 16 seeking the amendment. Newegg Inc. v. Ezra Sutton, P.A., CV1501395TJHJCX, 2016
 17 WL 9108891, at *1 (C.D. Cal. Aug. 19, 2016) (citing Galdamez v. Potter, 415 F.3d
 18 1015, 1020 (9th Cir. 2005). Unihan Corp. v. Max Group Corp., CV 09-07921 MMM
 19 PLAX, 2011 WL 6814044, at *1 (C.D. Cal. Dec. 28, 2011) (same). Each of these
 20 factors weigh in favor of a modification here.
 21
                a. Plaintiffs will be prejudiced if ex parte relief is not granted.
 22
            Due to the unique procedural posture here and the scope of the allegations
 23
      made, Plaintiffs would be prejudiced absent a continuance of pending deadlines
 24
      including the deadline to serve initial expert disclosures (January 11, 2021) and the
 25
      last day to file motions (including dispositive and discovery motions, February 15,
 26
      2021). There are three reasons why Plaintiffs will be prejudiced if the scheduling
 27
      order is not modified: (1) the pleadings are not yet closed in this matter; (2) the size
 28
                                                 6
      PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
         TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 302-1 Filed 12/10/20 Page 7 of 11 Page ID
                                 #:8007



   1
       and scope of the class has yet to be defined by the Court; and (3) Plaintiffs have been
   2
       denied access to critical discovery through no fault of their own. For each of these
   3
       reasons the scheduling order should be modified.
   4
                     1. The pleadings are not yet closed in this matter.
   5
             If the Court completely denies Defendant’s Motion to Dismiss and grants
   6
       Plaintiffs’ Motion for Class Certification in its entirety, Defendant will still need to
   7
       plead their affirmative defenses. It is unfair and impractical to expect Plaintiffs to
   8
       proceed with expert disclosures before having the benefit of complete pleadings.
   9
       Similarly, Plaintiffs will not have the opportunity to move for summary judgment on
 10
       any of Herbalife’s defenses under the current schedule.
 11
             The case of Dinwiddie v. United States, 1:18-CV-00197-DCN, 2020 WL
 12
       86193, at *2 (D. Idaho Jan. 7, 2020), is instructive. In that case, the United States (a
 13
       defendant in a civil matter) sought leave to add additional, previously unpled
 14
       affirmative defenses. Id. at *1. The Plaintiff then sought an extension of the expert
 15
       disclosure deadline, but the United States refused contending Plaintiff “was aware of
 16
       its intent to provide evidence of [the unpled affirmative defenses] because it stated as
 17
       such in a response to interrogatories.” Id. In rejecting the United States’ argument and
 18
       granting Diwiddie’s request to extend the expert disclosure deadline, the Dinwiddie
 19
       court held:
 20
             The Court rejects the United States' argument that Julie failed to
 21
             diligently pursue this discovery because she had adequate notice of this
 22
             defense via the February 5, 2019, response to interrogatories. The
 23
             language in the response that purportedly puts Julie on notice simply
 24
             states, “the transfer was fraudulent under the laws of the State of
 25
             Alaska.” Dkt. 31-1, at 8. Even if it can be said that this language is
 26
             legally sufficient to alert Julia of the United States' intent to utilize the
 27
             fraudulent transfer affirmative defense, that language was contained in
 28
                                                   7
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 302-1 Filed 12/10/20 Page 8 of 11 Page ID
                                 #:8008



   1
              a response to an interrogatory, not in an answer to a complaint. As such,
   2
              it cannot qualify as an affirmative defense. See Fed. R. Civ. Pro. 8(c)
   3
              (“In responding to a pleading, a party must affirmatively state any
   4
              avoidance or affirmative defense.”). A response to an interrogatory
   5
              does not carry the same significance that an affirmative defense does.
   6
              The United States must have known this, which is why on August 1,
   7
              2019, it filed an Amended Answer and included the new affirmative
   8
              defense.
   9
       Id. at *2.
 10
              Plaintiffs are not seeking a significant extension of pretrial deadlines. Rather,
 11
       Plaintiffs are requesting what they anticipate will be the minimum extension
 12
       necessary to properly prepare experts for this complex case after having the benefit
 13
       of seeing Defendant’s answer and affirmative defenses. It would be prejudicial to
 14
       deny Plaintiffs the opportunity to engage in discovery in response to Defendant’s
 15
       affirmative    defenses.   See,   e.g.,   Gold   v.   Midland     Credit   Mgt.,    Inc.,
 16
       13CV02019BLFMEJ, 2014 WL 3371429, at *3 (N.D. Cal. July 9, 2014) (discussing
 17
       Plaintiffs right to seek discovery on affirmative defenses); New York v. Micron Tech.,
 18
       Inc., C 06-6436 PJH, 2009 WL 29883, at *6 (N.D. Cal. Jan. 5, 2009) (same).
 19
                     2. The size and scope of the putative class has not been defined by the
 20
                         Court.
 21
              Additionally, it does not make sense for the parties to rush to proceed with their
 22
       expert disclosures when the size and scope of any potential class is going to be defined
 23
       by the Court imminently. The Court’s ruling on the Pending Motions will undoubtedly
 24
       have an effect on Plaintiffs’ expert disclosures. While Plaintiffs can submit expert
 25
       disclosures based on the current allegations of the Amended Complaint and can
 26
       speculate as to the most likely ruling on class certification, it would be highly
 27
       inefficient — and prejudicial — for Plaintiffs to do so. It is difficult to imagine a
 28
                                                  8
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 302-1 Filed 12/10/20 Page 9 of 11 Page ID
                                 #:8009



   1
       scenario where the Plaintiffs submit their expert disclosures four weeks from now,
   2
       and then are not compelled to renew those disclosures in light of the Court’s rulings
   3
       and Defendant’s affirmative defenses.
   4
                    3. Plaintiffs have been denied access to critical discovery through no
   5
                       fault of their own.
   6
             The parties have exchanged hundreds of thousands of pages of documents,
   7
       served written discovery, spent dozens of hours conferring on the proper scope of
   8
       discovery, participated in seventeen depositions, and served dozens of subpoenas on
   9
       critical third-party witnesses. As evidenced by their October 31, 2019, ex parte
 10
       application to extend pretrial discovery deadlines (ECF No. 199), Defendant and
 11
       Testifying Producers spent the bulk of last year refusing to produce any documents
 12
       and have unfairly and improperly delayed Plaintiffs access to discovery in this matter.
 13
                 b. The orderly administration of this case and trial
 14
             As the schedule currently stands, expert disclosures are due prior to the filing
 15
       of affirmative defenses. The schedule also likely requires the parties to prepare expert
 16
       reports before the Court rules on Defendant’s Motion to Dismiss or Plaintiffs’ Motion
 17
       for Class Certification (or, at best, within days of those rulings be issued). Granting
 18
       this ex parte motion will result in the orderly and efficient administration of this case
 19
 20 without effecting the trial date in this matter (as this matter is not yet on the Court’s
 21 trial docket).
 22              c. Plaintiffs’ good-faith pursuit of discovery

 23          Upon transfer of this case to this district, Plaintiffs promptly propounded

 24 discovery. See Adar Decl., ¶ 14. To date, the Plaintiffs have propounded requests for
 25 production on November 14, 2018, August 23, 2019, and November 22, 2019, a
 26 request for inspection on October 17, 2019, and interrogatories on June 12, 2019,
 27 August 9, 2019, and November 22, 2019. Id. at ¶ 15. Moreover, Plaintiffs have
 28 participated in seventeen depositions, have propounded dozens of third-party
                                           9
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 302-1 Filed 12/10/20 Page 10 of 11 Page ID
                                  #:8010



   1 subpoenas duces tecum, and are still awaiting documents pending a ruling from
   2 Magistrate Judge Wilner. Id. at ¶ 16.
   3        Simply, the requested relief is due entirely to factors outside of Plaintiffs’
   4 control. Plaintiffs’ efforts have been diligent, consistent, and have clearly established
   5 good cause for the relief sought herein. John v. Mammoth Recreations, Inc., 975 F.2d
   6 604, 609 (9th Cir. 1992) (“[G]ood cause means scheduling deadlines cannot be met
   7 despite [a] party’s diligence”).
   8     III.   PLAINTIFFS’ NOTIFIED DEFENDANTS OF THIS APPLICATION
   9        Plaintiffs gave notice to Defendants of this application, as required by Local
  10 Rule 7-19. Defendants’ counsel’s, name, address, telephone number, and e-mails re
  11 as follows:
  12        Paul Chan, Mark T. Drooks, and Gopi K. Panchapakesan
  13        Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow, P.C.
  14        1875 Century Park E., 23rd Floor
  15        Los Angeles, CA 90067
  16        (310) 201-2100
  17        mdrooks@birdmarella.com
  18        gkp@birdmarella.com
  19        Plaintiffs’ counsel conferred with Defendants’ counsel regarding the relief
  20 sought herein. The parties were ultimately unable to agree on the relief sought. Thus,
  21 this application became necessary.
  22     IV.    PROPOSED MODIFIED SCHEDULING ORDER
  23        As required by the Court’s August 31, 2020 Order (ECF No. 282), Plaintiffs
  24 submit the following amended proposed scheduling order consistent with the Court’s
  25 requirements:
  26
  27
  28
                                                10
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
Case 2:18-cv-07480-JAK-MRW Document 302-1 Filed 12/10/20 Page 11 of 11 Page ID
                                  #:8011



   1   [January 11, 2021]         Initial Expert Disclosures
   2
       April 12, 2021
   3
   4   [January 25, 2021]         Rebuttal Expert Disclosures

   5   April 26, 2021
   6
       [February 8, 2021]         Expert Discovery Cut-Off
   7
   8   May 10, 2021

   9   [February 15, 2021]        Last day to file All Motions (including discovery
  10                              motions)
       May 17, 2021
  11
  12     V. CONCLUSION
  13        For the foregoing reasons, good cause exists to modify the Court’s August 31,
  14 2020 Order (ECF No. 282) to extend all pretrial deadlines as proposed.
  15 DATED: December 10, 2020         Respectfully submitted,
  16                                     Mark Migdal & Hayden
  17
                                         By: /s/ Yaniv Adar
  18                                          Yaniv Adar
  19                                          Attorneys for Plaintiffs Patricia Rodgers,
                                              Jennifer Ribalta, and Izaar Valdez
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               11
       PLANTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
          TO MODIFY SCHEDULING ORDER AND/OR REQUESTING CASE MANAGEMENT CONFERENCE
